DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 10/21/20.
Claims 1-15 are pending and have been rejection in this action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/21/20 has been entered.  
Withdrawn Rejections
The 102(a)(2) rejections of claim 11 and 15 under Kealey have been withdrawn due to the amendments to the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579).
Regarding Claims 1 and 10:  Hühn discloses a method of processing fermented cocoa beans by adding water to fermented cocoa beans to form a suspension, wet grinding the suspension, heating cocoa bean water suspension to 70°C or less, and separating the suspension into three 
Hühn does not explicitly disclose that the distillation removes acetic acid.  However, Biehl teaches that acetic acid can be removed from cocoa beans by distillation or by addition of water [0044; claim 10].
Regarding Claim 2:  Hühn discloses that the cocoa beans are soaked and the water phase/heavy phase is distilled [pg. 13] which is indicative of removal of acetic acid that was formed during the fermentation of the cocoa beans.
Regarding Claims 3 and 4:  Hühn discloses as discussed above in claim 1.  Hühn discloses that the water phase can be further subjected to concentration to obtain polyphenols and aroma [pg. 10].
Although Hühn does not explicitly disclose that acetic acid is removed prior to or during the concentration step, as discussed above Hühn discloses that the cocoa beans are soaked and the water phase/heavy phase is distilled [pg. 13] which is indicative of removal of acetic acid that was formed during the fermentation of the cocoa beans.  Further, Hühn does subject the water phase to a concentration step which would remove acetic acid as claimed.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 
Regarding Claim 5:  Hühn discloses as discussed above in claim 1.  Hühn discloses that the solid and the water phases can be further subjected to concentration to obtain polyphenols and aroma [pgs. 5 and 10].
Regarding Claims 6 and 7:  Hühn discloses as discussed above in claim 1.  Hühn discloses drying the solids after separating the different phases and using a drum dryer obtaining aroma and solids/powder [pgs. 10 and 14].  
Regarding Claim 8:  Hühn discloses as discussed above in claim 1.  Hühn discloses using a drum dryer which is known in the art to contain a rotating/mixing element [pgs. 10 and 14].  The determination of patentability is based on the recited method and does not depend on the specifics of the apparatus used to execute the method.  The products resulting from the process of Hühn, are the same or substantially the same as the products obtained from the instant process and therefore do not depend upon the apparatus of claim 8.
Regarding Claim 9:  Hühn discloses as discussed above in claim 1.  Hühn discloses processing without the use of non-water solvents [claim 26].
Regarding Claim 11:  Hühn discloses a chocolate kit containing cocoa butter, cocoa powder, aroma, polyphenol [pg. 8].  The types and amounts of cocoa aroma would have been expected to be as recited in claim 11.  Since the process of Huhn results in the same product it would have been obvious that the chemical composition would have been the same or substantially similar.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579) in view of Bernaert et al. (US 2013/0029007).
Regarding Claims 12 and 15:  Hühn discloses a method of processing fermented cocoa beans by adding water to fermented cocoa beans to form a suspension, wet grinding the suspension, heating cocoa bean water suspension to 70°C or less, and separating the suspension into three phases [pgs. 5 and 10].  Hühn discloses that the three phases are water phase, a fat phase, and a solid phase [pg. 5].  Hühn discloses that the solids can be dried to obtain the cocoa solids [pg. 10].  Hühn discloses obtaining cocoa butter from the fat phase/light phase [pg. 10].  Hühn discloses obtaining polyphenols from the water phase/heavy phase [pg. 10].  Hühn discloses that the cocoa beans are soaked and the water phase/heavy phase is distilled [pg. 13] which is indicative of removal of acetic acid that was formed during the fermentation of the cocoa beans.  Hühn discloses conching [pg. 14].  Huhn discloses the production of chocolate kits [pg. 8].
Hühn does not explicitly disclose that the distillation removes acetic acid.  However, Biehl teaches that acetic acid can be removed from cocoa beans by distillation or by addition of water [0044; claim 10].
Hühn does not explicitly disclose recombining cocoa aroma extract with cocoa butter.
Hühn does not explicitly disclose mixing the recombined extracts with cocoa powder extract, polyphenolic powder or milk powder.
Bernaert discloses mixing cocoa butter and cocoa extract and also combining cocoa powder [0110].

Regarding claim 15, the types and amounts of cocoa aroma would have been expected to be as recited in claim 15. Since the process of Huhn results in the same product it would have been obvious that the chemical composition would have been the same or substantially similar. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hühn et al. WO 2010/073117 as evidenced by Biehl et al. (US 2002/0034579) in view of Bernaert et al. (US 2013/0029007) as applied to claim 12 above and in further view of Myers et al. (US 6,194,020).
Regarding Claim 13:  Hühn discloses as discussed above in claim 12.  Hühn does not disclose wherein the recombined extracts are mixed with at least said polyphenolic powder extract.
Myers discloses adding cocoa polyphenols to confectionary or chocolates [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to further modify the method of Hühn to include adding cocoa polyphenols as in Myers in order to enhance the levels of polyphenols in the food product [col. 2, lines 57-67].
Regarding Claim 14:  Hühn discloses as discussed above in claim 13.  Hühn discloses adding sugar, sugar solution with extracted cocoa solids and before conching [pg. 10; pg. 14].
Response to Arguments
The 102(a)(2) rejections of claim 11 and 15 under Kealey have been withdrawn due to the amendments to the claims.
Applicant's arguments filed 10/21/20 have been fully considered but they are not persuasive.
On pages 9-11, the Applicants assert that simple distillation will not remove acetic acid form the water phase and that Huhn does not teach removal of acetic acid.
The Examiner notes that the rejection under Huhn has now been evidenced by Biehl.  Further, the Examiner notes that Applicants argument is contradictory to what is found in subsequent claims concerning the view of the effects of distillation.  Claim 2 which depends from claim 1 recites “distillation” as a method of removing acetic acid.  The Examiner maintains that since Huhn meets the claim limitations.
On page 12, the Applicants assert that Bernaert and or Myers does not cure the deficiencies of Huhn.
The Examiner maintains that Bernaert and or Myers taught the limitations for which they were incorporated and that Huhn was not deficient for its teachings of the claim limitations.
10/21/20 Declaration has been acknowledged
The Examiner acknowledges the Applicants declaration.  However, as discussed above the Examiner notes that the rejection under Huhn has now been evidenced by Biehl which teaches that distillation removes acetic acid.  Further, the Examiner notes that Applicants argument is contradictory to what is found in subsequent claims concerning the view of the effects of distillation.  Claim 2 which depends from claim 1 recites “distillation” as a method of removing acetic acid.  The Examiner maintains that since Huhn meets the claim limitations.  Hühn also speaks to the separation of flavor compounds from the water phase using reverse distillation [pg. 4].

For the reasons above the rejections are maintained.
Pertinent Prior Art
Temperini EP 988784 discloses cocoa extraction and removal of all of the acetic acid [abstract].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                                        /Felicia C Turner/Primary Examiner, Art Unit 1793